Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with T. David Bomzer on 18 August 2021.

The application has been amended as follows: 
In claim 1 at line 11, before “located” the word --is-- has been deleted.
In claim 1 at the end of line 17, “top” has been changed to --tip--.
In claim 1 at lines 21-22, the text --and extending from the blade root to the blade tip-- has been deleted.
In claim 10 at line 12, before “located” the word --is-- has been deleted.
In claim 10 at the end of line 18, “top” has been changed to --tip--.
In claim 10 at lines 22-23, the text --and extending from the blade root to the blade tip-- has been deleted.
In claim 19 at line 2, after “engine” and before the comma --,-- the text “which includes a blade” has been added.
In claim 19 at line 13, before “located” the word --is-- has been deleted.
In claim 19 at the end of line 19, “top” has been changed to --tip--.
In claim 19 at lines 23-24, the text --and extending from the blade root to the blade tip-- has been deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 10, and 19, the nearest prior art is considered to be Dyson (US 2019/0017391). Dyson discloses:
a first wearable tip-rub-portion (11)
but Dyson does not disclose that the first wearable tip-rub portion is located radially above the squealer pocket. Specifically, the tip rub portion is next to the squealer pocket; that is, it is offset in the y direction (see Fig 4). While it is at a greater radial distance (z direction in Fig 4) than some inner portions of the squealer pocket, saying that it is above the squealer pocket requires an unreasonably broad interpretation of the claims. Further it is at least questionable whether Dyson fairly discloses the first tip rub portion extending between the pressure side and the suction side. The portion extends along the pressure and suction sides, and only extends across the blade at the leading and trailing edges.
The second wearable tip rub portion raises similar concerns. Since the second portion interfaces with the first portion to create openings (the first and second wearable tip-rub-portion distal ends are spaced from each other to define a wearable tip-rub-portion opening that is in fluid communication with the squealer pocket), in Dyson, the 
[AltContent: textbox (second portion)][AltContent: ][AltContent: ]

[AltContent: textbox (first portion)]



The metering tip portions raise similar concerns. Further, Dyson does not disclose the metering tip portions (140) located radially between the squealer pocket (100) and the core passage (119). Instead, the squealer pocket 100 and the core passage 119 are separated only by tip wall 94, while the element 140 is along the radial span of the squealer pocket 100, and offset in the y direction.
When Dyson is applied to the claims, the claimed openings are only in fluid communication with the squealer pocket indirectly, as shown by the arrow in annotated Fig 4 below.
Dyson discloses layers of cooling passages within a squealer tip wall surrounding a squealer pocket, while the instant claims taken as a whole have several limitations pointing to a structure that spans the squealer pocket (located radially above the squealer pocket, extending between the pressure side and the suction side). Thus for at least these reasons, the instant claims are neither anticipated by Dyson, nor obvious over Dyson.
[AltContent: ]
    PNG
    media_image1.png
    394
    541
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851.  The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745